DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant's arguments filed 6/17/2021 have been fully considered but they are not persuasive.

In response to applicant’s arguments with regard to the independent claim 1 rejected under 35 U.S.C. 103(a) that the combination of the references does not teach/suggest the claimed feature “… the memory array configured to process one unit of data for each read or write operation, wherein the one unit of data corresponds to a selectable bit length of 4, 8, or 16 bits …” because Suh discloses writing/reading in blocks having fixed length of 128 bits (i.e., n-bits) across 8 DQ pads and 16 burst length. (Suh, paragraphs [0029] and [0035] and FIGS. 1 and 2A.), and Fleck and Faue have not been cited for teaching these features; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees, and to further clarify, Suh does not limit the writing/reading to fixed length of 128 bits as data is communicated in blocks or unit size of n-bits (e.g. n-bits does not specify a specific/fix number of bits), wherein an example of n-bits is communicating 128-bits via 16 bursts over 8 DQ (i.e. 128-bits via 16 bursts over 8 DQ is a potential example for communicated n-bits, not a limiting/fixed example) (Fig. 2A; [0029]; and [0035]).


In response to applicant’s arguments with regard to the independent claim 1 rejected under 35 U.S.C. 103(a) that the combination of the references does not teach/suggest the claimed feature “… lower data (DQ) terminals for communicating a first parallel set of adjacent bits with an external device, wherein the first parallel set of adjacent bits comprise (1) four bits comprising the one unit of data when the selectable bit length is 4 bits or (2) eight bits comprising all or half of the one unit of data when the selectable bit length is 8 bits or 16 bits, respectively …” because Suh discloses using all of DQ<0:7> and DQ<8:15> for every burst and is silent on any condition in which only 4 pads of DQ<0:7> or DQ<8:15> are utilized to communicate a smaller set of bits; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees, and to further clarify, applicant’s above arguments appears to be directed towards applicant’s claim of “… four bits comprising the one unit of data when the selectable bit length is 4 bits …”,  wherein said claimed limitations appears to be one of a state of operation among a plurality of state of operations that lower data (DQ) terminals may be operating in; such as, applicant’s lower data (DQ) terminals may be operating to communicate (1) four bits or (2) eight bits when operating with corresponding selectable bit length. Suh’s disclosure would teach/suggest the above claimed features as Suh’s communication of n-bits may 
As applicant appears to be applying the above arguments for independent claim 1 towards independent claims 14 and 18, the examiner will also apply the above response for independent claim 1 towards independent claims 14 and 18.

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (US Pub.: 2018/0052785) in view of Fleck et al. (US Patent 6,405,273), Faue (US Pub.: 2009/0300255).

As per claim 1, Suh teaches/suggests a memory device, comprising:

lower data (DQ) terminals for communicating a first set of adjacent bits with an external device (e.g. associated with terminal for communicating over one of 8DQ 112a or 112b the external device), wherein the first set of adjacent bits comprise (1) four bits comprising the one unit of data when the selectable bit length is 4 bits or (2) eight bits comprising all or half of the one unit of data when the selectable bit length is 8 bits or 16 bits, respectively (e.g. associated with communicating lower half of the word over 8DQ, wherein the selectable n-bits may be 16 bits being communicated via a one burst of 8DQ : [0034]) (Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; and [0062]-[0068]); 
upper data (DQ) terminals for communicating a second set of adjacent bits with an external device (e.g. associated with communicating over another one of 8DQ 112b or 112a with external device), wherein the second set of adjacent bits comprise a second set of eight bits in addition to the first parallel set when the one unit of data corresponds to the selectable bit length of 16 bits (e.g. associated with communicating 
an input/output (I/O) circuit including an internal data bus electrically coupling each of the lower and the upper data terminals to the memory array, wherein the internal data bus includes in communication with the first set of memory banks, in communication with the second set of memory banks (e.g. internal bus for carrying out communication with the first group/set of memory banks and the second group/set of memory banks) (Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; and [0062]-[0068]), 
a third global data line (e.g. equate to either 112a or 112b) in communication, wherein the third global data line are configured to bidirectionally transfer data (a) from the memory array to the lower terminals, and (b) from the lower terminals to the memory array (Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; and [0062]-[0068]), and 
a fourth global data line (e.g. equate to either 112b or 112a) in communication, wherein the fourth global data line is configured to bidirectionally transfer data (a) from the memory array to the upper terminals, and (h) from the upper terminals to the memory array, wherein: line of the fourth global data line is operating with line of the third global data line (Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; and [0062]-[0068]).
Suh do not expressly teach the memory device comprising:
having a parallel set of bits;
a first plurality of global data lines, 
a second plurality of global data lines corresponding to memory,

plurality of data lines in communication with the first and the second pluralities of global data lines, plurality of data lines communicating from the first and/or second plurality of global data lines, and to the first and/or second plurality of global data lines,
wherein individual lines of plurality of data lines are interleaved with and abutting at least a portion of other individual lines of plurality of data lines.
Fleck teaches/suggests a system comprising: having a parallel set of bits (e.g. communicating bits in parallel: col. 3, l. 38 to col. 4, l. 4); a first plurality of global data lines (e.g. lines between Mux 107-110 and one of the memory 105/106 in Fig. 7), a second plurality of global data lines corresponding to memory (e.g. lines between Mux 107-110 and the other one of the memory 106/105 in Fig. 7), plurality of data lines (e.g. lines for communicating bits in parallel: col. 3, l. 38 to col. 4, l. 4) in communication with the first and the second pluralities of global data lines, plurality of data lines (e.g. lines for communicating bits in parallel: col. 3, l. 38 to col. 4, l. 4) communicating from the first and/or second plurality of global data lines, and to the first and/or second plurality of global data lines, and plurality of data lines (e.g. lines for communicating bits in parallel: col. 3, l. 38 to col. 4, l. 4) in communication with the first and the second pluralities of global data lines, plurality of data lines (e.g. lines for communicating bits in parallel: col. 3, l. 38 to col. 4, l. 4) communicating from the first and/or second plurality of global data lines, and to the first and/or second plurality of global data lines, and having lines of 
Faue teaches/suggests a system comprising: wherein individual lines are interleaved with and abutting at least a portion of other individual lines (Abstract; Fig. 2; [0008]-[0009]; [0022]; and [0050]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Fleck’s multiplexing architecture and Faue’s bus architecture into Suh ’s memory device for the benefit of high speed access to data stored in the memory system (Fleck, col. 1, l. 28), and achieving high frequency response performance in data line transmission without addition of unnecessary shielding lines (Faue, [0008]) to obtain the invention as specified in claim 1.

As per claim 2, Suh, Fleck and Faue teach/suggest all the claimed features of claim 1 above, where Suh, Fleck and Faue further teach/suggest the memory device further comprising common control logic configured to control data communication amongst the third plurality of global data lines and the fourth plurality of global data lines (Suh, Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; [0062]-[0068]; Fleck, Fig. 7; col. 3, l. 38 to col. 4, l. 4; col. 7, ll. 16-57; and Faue, Abstract; Fig. 2; [0008]-[0009]; [0022]; [0050]).

Suh, Fleck and Faue teach/suggest all the claimed features of claim 2 above, where Suh, Fleck and Faue further teach/suggest the memory device comprising wherein the control logic controls data communication by multiplexing data from individual lines of the first and second pluralities of global data lines onto the individual lines of the third and fourth pluralities of global data lines (Suh, Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; [0062]-[0068]; Fleck, Fig. 7; col. 3, l. 38 to col. 4, l. 4; col. 7, ll. 16-57; and Faue, Abstract; Fig. 2; [0008]-[0009]; [0022]; [0050]), wherein it would have been obvious that the resulting combination of the references would further teaches/suggests the above claimed features.

As per claim 4, Suh, Fleck and Faue teach/suggest all the claimed features of claim 1 above, where Suh, Fleck and Faue further teach/suggest the memory device comprising wherein the internal data bus further includes a fifth plurality of global data lines associated with test mode data and/or multipurpose register data, wherein the fifth plurality of global data lines is in communication with each of the third plurality and the fourth plurality of global lines (Suh, Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; [0062]-[0068]; Fleck, Fig. 7; col. 3, l. 38 to col. 4, l. 4; col. 7, ll. 16-57; and Faue, Abstract; Fig. 2; [0008]-[0009]; [0022]; [0050]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features of the test mode data and/or the multipurpose register data.

As per claim 5, Suh, Fleck and Faue teach/suggest all the claimed features of claim 1 above, where Suh, Fleck and Faue further teach/suggest the memory device Suh, Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; [0062]-[0068]; Fleck, Fig. 7; col. 3, l. 38 to col. 4, l. 4; col. 7, l. 16 to col. 8, l. 9; and Faue, Abstract; Fig. 2; [0008]-[0009]; [0022]; [0050]), wherein it would have been obvious that the resulting combination of the references would further teaches/suggests the above claimed features.

As per claim 6, Suh, Fleck and Faue teach/suggest all the claimed features of claim 1 above, where Suh, Fleck and Faue further teach/suggest the memory device comprising wherein the individual lines of the third plurality and the individual lines of the fourth plurality of global lines are each configured to bidirectionally transfer read data and write data using a plurality of bidirectional drivers (Suh, Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; [0062]-[0068]; Fleck, Fig. 7-8; col. 3, l. 38 to col. 4, l. 4; col. 7, l. 16 to col. 8, l. 9; and Faue, Abstract; Fig. 2; [0008]-[0009]; [0022]; [0050]), wherein it would have been obvious that the resulting combination of the references would further teaches/suggests the above claimed features.

As per claim 7, Suh, Fleck and Faue teach/suggest all the claimed features of claim 1 above, where Suh, Fleck and Faue further teach/suggest the memory device comprising wherein the individual lines of the fourth plurality of global data lines are Suh, Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; [0062]-[0068]; Fleck, Fig. 7; col. 3, l. 38 to col. 4, l. 4; col. 7, ll. 16-57; and Faue, Abstract; Fig. 2; [0008]-[0009]; [0022]; [0050]), wherein it would have been obvious that the resulting combination of the references would further teaches/suggests the above claimed features.

As per claim 8, Suh, Fleck and Faue teach/suggest all the claimed features of claim 1 above, where Suh, Fleck and Faue further teach/suggest the memory device comprising wherein the internal data bus does not include any global data lines used solely for shielding (Suh, Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; [0062]-[0068]; Fleck, Fig. 7; col. 3, l. 38 to col. 4, l. 4; col. 7, ll. 16-57; and Faue, Abstract; Fig. 2; [0008]-[0009]; [0022]; [0050]), wherein it would have been obvious that the resulting combination of the references would further teaches/suggests the above claimed features.

As per claim 9, Suh, Fleck and Faue teach/suggest all the claimed features of claim 1 above, where Suh, Fleck and Faue further teach/suggest the memory device comprising wherein the third plurality and the fourth plurality of global data lines together comprise 144 data lines (Suh, Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; [0062]-[0068]; Fleck, Fig. 7; col. 3, l. 38 to col. 4, l. 4; col. 7, ll. 16-57; and Faue, Abstract; Fig. 2; [0008]-[0009]; [0022]; [0050]), wherein it would have been obvious that the resulting 

As per claim 10, Suh, Fleck and Faue teach/suggest all the claimed features of claim 1 above, where Suh, Fleck and Faue further teach/suggest the memory device comprising wherein the first plurality and the second plurality of global data lines are positioned based on a single center architecture (Suh, Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; [0062]-[0068]; Fleck, Fig. 7; col. 3, l. 38 to col. 4, l. 4; col. 7, ll. 16-57; and Faue, Abstract; Fig. 2; [0008]-[0009]; [0022]; [0050]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features.

As per claim 11, Suh, Fleck and Faue teach/suggest all the claimed features of claim 1 above, where Suh, Fleck and Faue further teach/suggest the memory device comprising wherein: the I/O circuit is configured to support multiple bit-length for read and write data; and the first plurality and the second plurality of global data lines are positioned in a center region of the memory device, and wherein the lower and upper data terminals are positioned on a first side of the center region such that the third plurality and the fourth plurality of global data lines each extend from the center region toward the upper and lower terminals in the same direction (Suh, Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; [0062]-[0068]; Fleck, Fig. 7; col. 3, l. 38 to col. 4, l. 4; col. 7, ll. 16-57; and Faue, Abstract; Fig. 2; [0008]-[0009]; [0022]; [0050]), wherein it would 

As per claim 12, Suh, Fleck and Faue teach/suggest all the claimed features of claim 1 above, where Suh, Fleck and Faue further teach/suggest the memory device comprising wherein the first set of memory banks share a first common control logic, and the second set of memory banks share a second common control logic (Suh, Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; [0062]-[0068]; Fleck, Fig. 7; col. 3, l. 38 to col. 4, l. 4; col. 7, ll. 16-57; and Faue, Abstract; Fig. 2; [0008]-[0009]; [0022]; [0050]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features.

As per claim 13, Suh, Fleck and Faue teach/suggest all the claimed features of claim 2 above, where Suh, Fleck and Faue further teach/suggest the memory device comprising wherein each of the third and the fourth plurality of global data lines are shorter in length than each of the first plurality and the second plurality of global data lines (Suh, Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; [0062]-[0068]; Fleck, Fig. 7; col. 3, l. 38 to col. 4, l. 4; col. 7, ll. 16-57; and Faue, Abstract; Fig. 2; [0008]-[0009]; [0022]; [0050]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features.

As per claim 14, claim 14 is rejected in accordance to the same rational and reasoning as the above rejection of claim 1, where Suh further teaches/suggests the Suh, Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; and [0062]-[0068]).

As per claim 15, Suh, Fleck and Faue teach/suggest all the claimed features of claim 14 above, where Suh, Fleck and Faue further teach/suggest the memory system comprising wherein the I/O circuit further includes a fifth plurality of global data lines associated with compressed test mode data and multipurpose register data, wherein the fifth plurality of global data lines is in communication with the individual lines of the third plurality and the fourth plurality of global lines via one or more multiplexers (Suh, Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; [0062]-[0068]; Fleck, Fig. 7; col. 3, l. 38 to col. 4, l. 4; col. 7, ll. 16-57; and Faue, Abstract; Fig. 2; [0008]-[0009]; [0022]; [0050]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features of the test mode data and the multipurpose register data.

As per claim 16, Suh, Fleck and Faue teach/suggest all the claimed features of claim 15 above, where Suh, Fleck and Faue further teach/suggest the memory system further comprising common control logic configured to steer data of the fifth plurality of global data lines onto the individual lines of the third plurality of global data lines and/or the fourth plurality of global data lines (Suh, Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; [0062]-[0068]; Fleck, Fig. 7; col. 3, l. 38 to col. 4, l. 4; col. 7, ll. 16-57; and Faue, Abstract; Fig. 2; [0008]-[0009]; [0022]; [0050]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features.

As per claim 17, Suh, Fleck and Faue teach/suggest all the claimed features of claim 14 above, where Suh, Fleck and Faue further teach/suggest the memory system further comprising common control logic configured to control data communication between (a) one or more of the first plurality and the second plurality of global data lines, and (b) one or more of the third plurality and the fourth plurality of global data lines (Suh, Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; [0062]-[0068]; Fleck, Fig. 7; col. 3, l. 38 to col. 4, l. 4; col. 7, ll. 16-57; and Faue, Abstract; Fig. 2; [0008]-[0009]; [0022]; [0050]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features.

As per claim 18, claim 18 is rejected in accordance to the same rational and reasoning as the above rejection of claim 1, wherein Suh, Fleck and Faue further teach/suggest the method further comprising having individual lines of the third plurality of global data lines, and having individual lines of the fourth plurality of global data lines, wherein: transferring the data on the third plurality of global data lines and/or transferring the data on the fourth plurality of global data lines includes transferring the data according to a staggered firing scheme to separate transition of corresponding signals in time (e.g. as data is transferred in a serial manner at different position of time) (Suh, Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; [0062]-[0068]; Fleck, Fig. 7; col. 3, l. 38 to col. 4, l. 4; col. 7, ll. 16-57; and Faue, Abstract; Fig. 2; [0008]-[0009]; [0022]; [0050]).

Suh, Fleck and Faue teach/suggest all the claimed features of claim 18 above, where Suh, Fleck and Faue further teach/suggest the method comprising wherein transferring data on the third plurality of global data lines includes multiplexing data onto individual lines of third plurality of global data lines, and wherein transferring data on the fourth plurality of global data lines includes multiplexing data onto individual lines of fourth plurality of global data lines (Suh, Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; [0062]-[0068]; Fleck, Fig. 7; col. 7, ll. 16-57; and Faue, Abstract; Fig. 2; [0008]-[0009]; [0022]; [0050]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features.

As per claim 20, Suh, Fleck and Faue teach/suggest all the claimed features of claim 19 above, where Suh, Fleck and Faue further teach/suggest the method comprising wherein the data being multiplexed onto the individual lines of the third plurality and the fourth plurality of global data lines includes test mode data and multipurpose register data (Suh, Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; [0062]-[0068]; Fleck, Fig. 7; col. 3, l. 38 to col. 4, l. 4; col. 7, ll. 16-57; and Faue, Abstract; Fig. 2; [0008]-[0009]; [0022]; [0050]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features of the test mode data and the multipurpose register data.

As per claim 21, Suh, Fleck and Faue teach/suggest all the claimed features of claim 18 above, where Suh, Fleck and Faue further teach/suggest the method further comprising controlling the data transfer on individual lines of the third plurality and the Suh, Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; [0062]-[0068]; Fleck, Fig. 7; col. 3, l. 38 to col. 4, l. 4; col. 7, ll. 16-57; and Faue, Abstract; Fig. 2; [0008]-[0009]; [0022]; [0050]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features.

As per claim 24, Suh, Fleck and Faue teach/suggest all the claimed features of claim 1 above, where Suh, Fleck and Faue further teach/suggest the memory device comprising wherein the lower DQ terminals are configured to communicate the four or eight bits of the one unit of data simultaneously and in parallel (Suh, Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; [0062]-[0068]; Fleck, Fig. 7; col. 3, l. 38 to col. 4, l. 4; col. 7, ll. 16-57; and Faue, Abstract; Fig. 2; [0008]-[0009]; [0022]; [0050]).

As per claim 25, Suh, Fleck and Faue teach/suggest all the claimed features of claim 1 above, where Suh, Fleck and Faue further teach/suggest the memory device comprising wherein the lower DQ terminals and the upper DQ terminals are configured to communicate the first and second parallel sets of bits for the one unit of data simultaneously and in parallel (Suh, Fig. 2A-2E; [0020]-[0024]; [0025]-[0039]; [0041]; [0062]-[0068]; Fleck, Fig. 7; col. 3, l. 38 to col. 4, l. 4; col. 7, ll. 16-57; and Faue, Abstract; Fig. 2; [0008]-[0009]; [0022]; [0050]).

II. PERTINENT PRIOR ART NOT RELIED UPON
Kandikonda (US Pub.: 2019/0065090)
HALBERT et al. (US Pub.: 2018/0203761)
Weiner et al. (US Pub.: 2017/0255395)
III. CLOSING COMMENTS
CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):

CLAIMS REJECTED IN THE APPLICATION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        July 08, 2021